DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0151926 to Kumar in view of US 3914016 to Dreyer.
Claim 1:
Kumar teaches a method for forming polarizing sunglasses [0004] where the substrate is sequentially coated with an orientation facility (for alignment), an anisotropic material, and a dichroic material [0090].  Further, the orientation facility comprises crosslinked liquid crystal polymer formed by curing [0077-0078; 0124-0125] wherein the dichroic material diffuses into the coating [0136].  All the coatings in the reference are described as “at least partial coating” thereby contemplating partial and continuous flowable coatings [0119].  Kumar does not explicitly recite a dichroic dye concentration gradient for forming a gradient tint and gradient polarized article.  However, Dreyer teaches a method for forming a gradient density polarizing filter where the concentration of the dichroic substance in solution is selectively varied during application to different areas resulting in a gradient tint and gradient polarization (abstract).

Claim 2:

Claim 3: 
Dye transfer (Kumar [0008]) and heat diffusion (Kumar [0136]).
Claims 4-5:
At least one orientation facility on at least a portion of the lens (Kumar [0074]).  At least a portion of the anisotropic material can be at least partially aligned with the at least one orientation facility (Kumar [0090]) thereby forming alignment zones.
Claims 6-7, 9:
Applying polarizing radiation (Kumar [0125; 0133]).  Including a photo-orientation material (Kumar [0082; 0133])
Claim 8:
Conventional coating methods including spin, dip, spray, etc. (Kumar [0119]).
Claim 10:
Crosslinkable liquid crystal material (Kumar [0046]).
Claim 11:
Dreyer teaches that both continuous gradient and non-continuous gradient are achievable (abstract; 1:59-65).  The selection of a smooth gradient or a step-like gradient is understood to be an aesthetic decision.
Claims 12-14:
The substrate is an ophthalmic lens [0027].
Claim 15:
Photochromic dye (Kumar [0053]).
Claim 16:
.

Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive.
Kumar, like Dreyer, does not desire diffusion into the substrate.  Rather, Dreyer teaches diffusion into the coating layer.
Coating methods are substitutable absent unexpected results/criticality.  It would have been obvious to use a dip coating or transfer method in place of a spray method.  In order to achieve non-uniformity in a dip coating procedure, it is well-known to vary the withdrawal rate.  In order to achieve non-uniformity in a transfer method, it is well-known to apply non-uniformly onto the transfer.
As noted in the above rejection, Kumar broadly contemplate two or more alignment zones. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, is otherwise allowable.  The cited prior art does not teach the claimed method using a photochromic-dichroic dye.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796